a ee a ae me ee ane ce eee AS wee:

Case 20-10343-LSS Doc 3706 Filed 05/12/21 Page1of2

FILED
BSA Bankruptcy Cs. +i 2021 MAY l2 AM 9: 09

The Honorable Justice Lauri Selber Silverstein CLERK

US BANKRUPICy

BSA Bankruptcy Case WSTRICT OF FD COUR}

ELAWAPE
624 Market St.

6th Floor
Wilmington, DE 19801

| am writing you regarding the Elite Boy Scouts of America and their misconceptions on alot of things
| regarding the cases filed by me and others who they seem to think either weren't molested or it couldn't
possibly happen in their care. | can assure you it did! To be honest my personal opinion is they should be
disbanded because | don't think they have the ability or desire to police them selves.

| grew up in a very Victorian household and for the three years | was a scout it was something (sex) that
wasn't dare talked about, | believe the [ee
me also knew this however | was warned by both of them that my parents wouldn't believe it. | also,
| knowing my parents | would have been accused of lying or just making up stories, which lead me no
| option but to tell my parents | no longer had an interest in the scouts and wanted to play baseball. | know
there were others around my age at the time due to the fact they also quit. | never talked to them about
| what went on as | said, at that time you just didn't. | have carried this with me for 60 years, never seeking
help as | was to humiliated, embarrassed, and unsure if maybe | did something that caused it....... that was
the worse! | have pushed this to the back of my mind for all these years, 71 now and when | saw the
advertisement on TV regarding this | felt the need to finally get it off my chest.

ee... team, my attorney, was very kind, understanding, and | sensed he was not being

judge mental as | told him my story which is what has scared me over the years. Speaking of over the

| years | have been married, a short time and suddenly in my fifties | was diagnosed as bi-polar, whenever

the time in the scouts rears it's ugly head it seems something negative happens. | have NEVER told
anyone about those years except [EE and would greatly appreciate it if you would not divulge

my info, as it's a personal thing.

|

|

Thanks in advance for whatever you can do, they have got away with this far to long! | remain,
Case 20-10343-LSS Doc 3706 Filed 05/12/21 Page 2 of 2

 

RILEINGSSS. POE Soa
WV)

+

Vv) F
frsccllsfyrarpedbcteasdeetsdlgere I MPAA ie a 4 oe

   

Justice Lauri Selber Silverstein
BSA Bankrupicy Case

824 Market Street

bin Fioor

Wilmington, DE 19801

eo “i

     

 
